Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 25-54 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects Group I without traverse, claims 25-54, drawn to a method determining the location of nucleic acid in a tissue section; and the election of Species as follows: 
Species (A): wherein the method further comprises staining the tissue section (claim 46);
Species (B): wherein the nucleic acid is genomic DNA (claim 39); 
Species (C): wherein the capture probes comprise a bead (claim 45); and 
Species (D): wherein the array comprises at least 1,000 features (claims 48), in the reply filed on May 25, 2022 is acknowledged.  

	Please Note: claims 31 and 41 depend from canceled claim 1. Claims 32 and 33 depend from instant claim 31. Claims 42 and 43 depend from instant claim 41. It is noted that instant claims 31-33 and 41-43 ultimately depend from canceled claim 1.

Claims 29-38, 40-44, 49, 50, 53 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 25-28, 39, 45-48, 51 and 52 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 10, 2021; December 13, 2021; December 30, 2021 and May 25, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed September 14, 2021 is a CON of US Patent Application 16/013,654, filed June 20, 2018; which is a CON of US Patent Application 14/111,482 (now US Patent 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed April 13, 2012, which claims the benefit of United Kingdom Patent Application 1106254.4, filed April 13, 2011.

Claim Objection/Rejections
	Claim Interpretation: the term “the feature” in claim 25 is interpreted to refer to a distinct position on the substrate of the array having any size and comprising any number of a plurality of capture probes.

Drawing Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned or identified in the description; and/or the drawings are objected to because they do not include the following reference signs mentioned in the description such as, for example: 
Figure 1 in the as-filed Specification indicates that Figures 1 shows the overall concept of using arrayed “barcoded” oligo-dT probes to capture mRNA from tissue sections for transcriptome analysis (See; as-filed Specification, pg. 60). However, it is unclear as to how the overall concept is encompassed by Figure 1 because the characters are not identified including a series of rectangular objects such as those labeled “mRNA” and “ID (n)-polyT, ID (n)”; and other characters are not identified such as ID –(n+1), unlabeled squiggly lines, and/or what is meant by “massive sequencing”. 
Figure 2 in the as-filed Specification indicates that Figures 2 shows the schematic for the visualization of transcript abundance for corresponding tissue sections (See; as-filed Specification, pg. 60). However, the process of visualization is unclear because the characters in Figure 2 are unlabeled, and appear to show a rectangle, a diffuse spot, “massive sequencing”, and computer monitors. 
Figure 3 in the as-filed Specification indicates that Figures 3 shows 3’ to 5’ surface probe composition and synthesis of 5’ to 3’ oriented capture probes that are indirectly immobilized at the array surface (See; as-filed Specification, pg. 60). However, the surface probe composition and synthesis is unclear because the characters in Figure 3 are unlabeled. Moreover, Figure 3 appears to illustrate hybridization, primer extension, cDNA synthesis, and release (e.g., does not appear to illustrate probe synthesis). 
Figure 4 in the as-filed Specification indicates that Figure 4 shows a bar chart demonstrating the efficiency of enzymatic cleavage from in-house manufactured arrays and from Agilent manufactured arrays (See; as-filed Specification, pg. 60). However, there is no indication in Figure 4 which bar graphs represent in-house manufactured arrays, Agilent manufactured arrays, and/or where the “non-cleaved control” is represented on the bar graph; and there is no indication as to how the in-house arrays differ from the control or the Agilent manufactured arrays. 
Figure 5 in the as-filed Specification indicates that Figure 5 shows fluorescent image captured after water mediated release of DNA surface probes from commercial arrays manufactured by Agilent (See; as-filed Specification, pg. 61). However, Figure 5 appears to comprise a shaded rectangle, wherein it is unclear whether arrays are present, where any arrays are positioned and/or which manufactured Agilent arrays are represented on any portion of the figure. 
Figure 7 in the as-filed Specification indicates that Figure 7 shows a table that lists the reads sorted for their origin across the low density in-house manufactured DNA-capture array (See; as-filed Specification, pg. 61). However, the Table represented in Figure 7 is nuclear because includes undefined characters such as “E-value”, “Barcode Tag 1...Tag20”; and “Hits”. It is unclear what these reference signs represent and/or how the reads are sorted for their origin. 
Figures 10 and 11 in the as-filed Specification indicates that Figures 10 and 11 shows a approx. 2x2mm FFPE mouse brain olfactory bulb (See; as-filed Specification, pg. 61). However, Figures 10 and 11 do not include reference characters of size, and do not identify the “theoretical spotting pattern”. 
Figure 12 in the as-filed Specification indicates that Figure 12 shows FFPE mouse brain olfactory bulb zoomed in on glomerular area (top right of Figure 9) (See; as-filed Specification, pg. 61). However, Figure 12 does not include an indicator of where the zoom image is taken from and/or indicators to reference the size encompassed by Figure 12. 
Figures 13, 14 and 17-20 in the as-filed Specification indicates that Figures 13 and 14, for example, show the resulting product from a USER release using a random hexamer primer (R6) coupled to the B_handle during amplification (See; as-filed Specification, pgs. 61 and 62). However, Figures 13 and 14 do not identify the random primer, “[FU]”; “[bp]”; “35.00”, “88.00”, sample 4, the meaning of “Lower Marker”; the meaning of “Upper Marker” and/or identify the shaded vertical rectangle to the right of the figure. 
Figure 15 in the as-filed Specification indicates that Figure 15 shows the results of an experiment performed on FFPE brain tissue covering the whole array (See; as-filed Specification, pg. 61). However, Figure 15 does not identify the experiment or what the characters mean including the array used, “[FU]”; “[bp]”; “****”; what the three peaks represent; and/or the rectangle to the right of the readout. Moreover, there is no indication of what the characters “B2M exon 4 – 105 [c1]” or “B2M exon 4 – 1020 [c1]” and/or the “results” are represented by the unidentified experiment.
Figure 16 in the as-filed Specification indicates that Figure 16 shows a schematic representation of the principle of the method described in Example 4 (See; as-filed Specification, pg. 61). However, Figure 16 does not identify any of the characters of the illustration including IDn, IDn+1, IDn+2, IDn+3, AAAAA, TTTTT, what appears to be phenyl rings, arrows, circles, straight lines and/or hashed lines.
Figure 21 in the as-filed Specification indicates that Figure 21 a schematic illustration of the ligation of a linker to a DNA fragment (See; as-filed Specification, pg. 62). However, Figure 21 does not identify any of the characters within the illustration including identifying the DNA fragment, the vertical rectangular box (shaded and unshaded), linker, etc.
Figure 22 in the as-filed Specification indicates that Figure 22 shows the composition of 5’ to 3’ oriented capture probes (See; as-filed Specification, pg. 62). However, Figure 22 does not identify some of the elements or components of the drawing including identifying the mRNA, and/or the shaded rectangular box to the right of the figure.
Figure 23 in the as-filed Specification indicates that Figure 23 shows the frame of the high-density arrays, which is used to orientate the tissue sample, visualized by hybridization of fluorescent marker probes (See; as-filed Specification, pg. 62). However, Figure 23 does not specifically identify the frame or its location in the drawing.
Figure 24 in the as-filed Specification indicates that Figure 24 shows capture probes cleaved and non-cleaved from high-density array (See; as-filed Specification, pg. 62). However, Figure 24 does not specifically identify the capture probes, frame probes, uracil bases, and/or fluorophores in the drawing.
Figure 25 in the as-filed Specification indicates that Figure 25 shows a bioanalyzer image of a prepared sequencing library with transcripts captured from mouse olfactory bulb (See; as-filed Specification, pg. 62). However, Figure 25 does not identify the bioanalyzer used to create the image, identify the prepared sequencing library, which portion of the image represents transcripts captured from mouse olfactory bulb, [FU], [bp], the meaning of the terms “15” and “1500”, the line at 200 [bp], and/or the shaded vertical rectangular box to the right of the figure.
Figure 26 in the as-filed Specification is indicated to show a Matlab visualization of captured transcripts from total RNA extracted from mouse olfactory bulb (See; as-filed Specification, pg. 62). However, Figure 26 does not identify any of the characters of Figure 26 including labels for the x and y axis, the units associated with the numbers, the spots, and/or the shaded vertical rectangle to the right of the main figure with corresponding numbers.
Figure 27 in the as-filed Specification is indicated to show Olfr (olfactory receptor) transcripts visualized across the capture array using Matlab visualization after capture from mouse olfactory bulb tissue (See; as-filed Specification, pg. 62). However, Figure 27 does not identify any of the characters of Figure 27 including labeling the x and y axis, the units associated with the numbers, the specific location of the Olfm receptors in the figure, what it means for the receptors to be located within the x and y axis, the shaded vertical rectangle to the right of the main figure and/or what the numbers therein identify.
Figure 28 in the as-filed Specification indicates that Figure 28 shows a pattern of printing for in-house 41-ID-tag microarrays (See; as-filed Specification, pg. 63). However, Figure 28 does not specifically identify the characters in the drawing or identify the elements of the figure.
Figures 29 and 30 in the as-filed Specification indicates, for example, that Figure 29 shows a spatial genomics library from a A431 specific translocation after capture of poly-A tailed genomic fragments on the capture array (See; as-filed Specification, pg. 63). However, the characters within Figures 29 and 30 are not specifically identified including the chip identity, [FU], [bp], x and y units, 418, 50/50, 90/10, the location of the genomic fragments, etc.
Figure 31 of the as-filed Specification is indicated to show a Matlab visualization of captured ID-tagged transcripts from mouse olfactory bulb tissue on 41-1 D-tag in-house arrays overlaid with tl1e tissue image, wherein the specific features on which particular genes were identified have been circled (See; as-filed Specification, pg. 63). However, the components and elements of Figure 31 are not identified including the array of bright spots, the array of diffuse spots, whether the circles represent identified genes or identified sequences, etc.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 25-28, 39, 45-48, 51 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 1-20 of copending US Patent Application No. 17/011,923; 
(b)	Claims 1-25 of copending US Patent Application No. 17/237,670; 
(c)	Claims 1-17 and 20-31 of copending US Patent Application No. 16/013,654;
(d)	Claims 1-30, 32-37 and 40-57 of copending US Patent Application No. 16/353,937;
(e)	Claims 1-33 of copending US Patent Application No. 16/043,038;
(f)	Claims 31-33, 35, 40-44 and 46-55 of copending US Patent Application No. 16/254,443;
(g)	Claims 1-29 and 31 of copending US Patent Application No. 17/693,116;
(h)	Claims 1-26 of copending US Patent Application No. 17/704,830;
(i)	Claims 31-44 of copending US Patent Application No. 17/237,652; 
(j)	Claims 1-26 of copending US Patent Application No. 17/704,830; and
(k) 	Claims 1-30 of copending US Patent Application No. 17/479,718.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-28, 39, 45-48, 51 and 52 of US Patent Application 17/474,899, and copending claims of the US Patent Applications encompass a method for the determining the location of nucleic acids in a tissue sample comprising: providing an array comprising a plurality of features; placing the tissue section on the array; hybridizing the nucleic acid from the tissue section to the capture domain of the capture probe; generating cDNA; releasing generated cDNA molecules; and identifying the nucleotide sequence of the positional domain.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 25-28, 39, 45-48, 51 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-43 of U.S. Patent No. 9593365; and
	(b)	Claims 1-30 of US Patent No. 11299774.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 17/474,899, and the claims of US Patents encompass a method for the determining the location of nucleic acids in a tissue sample comprising: providing an array comprising a plurality of features; placing the tissue section on the array; hybridizing the nucleic acid from the tissue section to the capture domain of the capture probe; generating cDNA; releasing generated cDNA molecules; and identifying the nucleotide sequence of the positional domain.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-28, 39, 45-48, 51 and 52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 25 is indefinite for the recitation of the term “tissue section covers the feature” in line 12 because it is unclear whether the tissue section covers only a single feature on an array, such that the tissue section does not cover a plurality of features in an array (e.g., the plurality of features as recited in line 3) and, thus, the metes and bounds of the claim cannot be determined.
Claims 26-28, 39, 45-48, 51 and 52 are indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(1)	Claims 25-28, 39, 45-48, 51 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurn et al (US Patent Application Publication No. 20090239232, published September 24, 2009) in view of Muraca (US Patent No. 8278034, issued October 2, 2012; effective filing date January 24, 2002).
Regarding claims 25 (in part), 26-28, 39, 45 and 48, Kurn et al. teach methods for amplification of RNA including the amplification of RNA in the presence of DNA, such that the methods are useful for preparation of nucleic acid libraries and substrates for analysis of gene expression in cells in biological samples (Abstract, lines 1-3 and 11-13). Kurn et al. teach that amplification of the total cellular mRNAs prepared from any cell or tissue is important for gene expression profiling (interpreted as a tissue section, claim 25b) (paragraphs [0003], lines 3-4). Kurn et al. teach that the method comprises generating multiple copies of a polynucleotide sequence of, or complementary to, target RNA which is in a sample comprising DNA, the method comprising: (i) hybridizing to the target RNA a first primer comprising a sequence (A) that is not complementary to the target RNA, and a sequence (B) at the 3’-end which hybridizes to the target RNA (interpreted as a 3’ capture domain); (ii) extending the first primer with at least one enzyme comprising RNA-dependent DNA polymerase activity in the present of at least one compound comprising DNA-dependent DNA polymerase activity, whereby a complex comprising a primer extension product and the target RNA is produced, whereby the first primer extension product comprises a sequence (Y) that is complementary to the target RNA and comprises sequence (A) (interpreted as hybridizing a nucleic acid; generating first strand cDNA by extending a free 3’ end of the capture probe, claim 25a, 25c and 25d) (paragraph [0008], lines 1-15). Kurn et al. teach that the target sequence can be purified from a biological source such as tissue, lysates, blood, urine, hair follicle, saliva, skin or buccal smear (interpreted as encompassing tissue section, claim 25b) (paragraph [0038], lines 27-30). Kurn et al. teach that purification of RNA from DNA can be by separating or selectively amplifying only the RNA containing poly-A sequences, or by degrading the DNA in a sample containing RNA can result in reduced yield and/or reduced RNA quality (interpreted as capture domain, claim 25a) (paragraph [0077], lines 22-25).  Kurn et al. teach that Figure 1 is a diagrammatic representation of an embodiment of the invention involving the creation of marked double-stranded cDNA from a target RNA sequence using a first primer containing a sequence portion (A) that is non-complementary to the target RNA sequence (interpreted as a positional domain), such that the first primer extension product is created from target RNA; and a second primer is used to generate double-stranded cDNA product comprising a sequence complementary to the target RNA and a unique terminal sequence (interpreting the portion of (A) that is a unique terminal sequence at the 5’ end as the positional domain comprising a sequence unique to the feature; and generating second strand complementary to generated cDNA, claim 25a and 25f) (paragraph [0031]; and Figure 1). Kurn et al. teach that the marked primer extension product is created using a tailed primer comprising a 3’-portion which is complementary to the target RNA and a 5’-portion that comprises a specific (e.g., unique or universal) sequence that is not complementary to the target RNA; and that after a first primer extension product representing the RNA in the sample is produced; a second primer can be used to form a second primer extension product (e.g., second strand cDNA) which will comprise a sequence homologous with the target RNA and will also be marked at its 3’-end with a sequence that is complementary to the specific sequence of the tailed primer, such that amplification can be performed on the single stranded or double stranded species by amplification methods which amplify only the species containing the specific sequence (interpreted as a positional domain comprising a sequence unique to the feature, claim 25a) (paragraph [0036]). Kurn et al. teach that the extension of the amplification composite primer by a DNA polymerase with strand displacement activity releases the primer extension product from the original primer and creates another copy of the sequence of the polynucleotide (interpreted as releasing the cDNA molecule from the array, claim 25e) (paragraph [0048], lines 15-19). Kurn et al. teach that the DNA primer extension product can also be separated from the RNA template using an enzyme which degrades the RNA template (interpreted as releasing by denaturing, claim 27) (paragraph [0163], lines 10-12). Kurn et al. teach that a microarray refers to an assembly of distinct polynucleotide or oligonucleotide probes immobilized at defined positions on a substrate including beads (interpreted as immobilized on a substrate; and a bead array, claims 25a and 45) (paragraph [0060], lines 5-14). Kurn et al. teach that amplification of a DNA target (including genomic DNA target) would require initial transcription of the DNA target into RNA form, which can be achieved using methods disclosed by Kurn in US6251639 (interpreted as genomic DNA, claim 39) (paragraph [0122], lines 16-19). Kurn et al. teach the analysis of cellular RNA can be used in the methods including gene expression profiling, Q-PCR, digital PCR, SAGE, methods of subtractive hybridization, and the preparation of probes for subtractive hybridization, and methods of preparing libraries (which can be cDNA and/or differential hybridization libraries; wherein amplification products generated can also be further manipulated to generate labeled targets (with or without fragmentation) for analysis using microarrays; as well as, for analysis by sequencing including massively parallel sequencing methods such as the Genome Sequencer from 454/Roche, the SOLiD system from Applied Biosciences, the Polonator by Dover Systems, the Genome Analyzer by Illumina, and Single-Molecule Realtime (SMRT) technology from Pacific Biosystems (interpreted as encompassing the generation of complementary DNA; second strand synthesis; releasing the cDNA molecule from the array; and amplifying the second strand, claims 25 and 28) (paragraph [0179], lines 19-35). Kurn et al. teach high-density oligonucleotide arrays; and that the oligonucleotide components of the amplification reaction are generally in excess of the number of target nucleic acid sequences of target nucleic acid sequences to be amplified, wherein they are provided at about or at least any of the following: 10, 102, 106, 108, 1010, and 1012 times the amount of target nucleic acid (interpreted as at least 1000 features, claim 48) (paragraphs [0060], lines 1 and 16-17; and [0173]). Kurn et al. teach the detection and/or quantification of nucleic acids for detecting and characterizing genetic abnormalities, identifying genetic changes associated with cancer, studying genetic susceptibility to disease, and measuring response to various types of treatments (paragraph [0189], lines 8-17).
Kurn et al. do not specifically exemplify a tissue section covering an array (claim 25, in part); staining (claim 46); hematoxylin and eosin (claim 47); a fixed tissue section (claim 51); and (a formalin-fixed paraffin-embedded tissue section (claim 52).
Regarding claims 25 (in part), 46, 47, 51 and 52, Muraca teaches microarrays comprising a plurality of frozen tissues and/or cell samples, and method of preparing and using the same, wherein by using frozen samples, the microarrays provide optimal samples from which to detect expression of both nucleic acids (e.g., mRNAs) and proteins in high throughput parallel analyses, and to enable gene identification, molecular profiling, selection of promising drug targets, sorting and prioritizing of expressed sequence array data, and the identification of abnormal physiological processes associated with disease (Abstract; and col 2, lines 6-12). Muraca teaches that the invention provides a method of identifying a candidate diagnostic probe, the method comprising providing a molecular probe corresponding to a differentially expressed sequence, reacting the molecular probe with a plurality of microarrays comprising samples from individuals having a trait and from individuals not having the trait, and determining the presence or absence of a correlation between the reactivity of the probe and the trait, wherein the presence of a correlation identifies the probe as a diagnostic probe (col 3, lines 38-46). Muraca teaches that the invention provides a method for preparing a microarray of frozen tissue and/or cell samples comprising the steps of: (i) providing a microarray block comprising a plurality of donor samples embedded in a block of frozen embedding material, wherein each donor sample having a known location in the block; (ii) sectioning the block to generate a section comprising portions of the plurality of donor samples, each portion of each donor sample at a different sublocation in the section at coordinates corresponding to coordinates of the donor sample in the microarray block from which each portion was obtained; and (iii) the section is placed on a substrate such that the portions of the different sublocations are stably associated with the substrate, such that the microarray block can comprise up to about 1200 samples (interpreted as placing the tissue section on the array to cover the feature on the array, claim 25b) (col 2, lines 13-27). Muraca teaches that the substrate comprises a location for placing an identifier such as a wax pencil or crayon mark, an etched mark, a label, a barcode, a microchip, and the like (interpreted as encompassing a positional domain comprising a sequence unique to the feature, claim 25a) (col 9, lines 64-67). Muraca teaches that a frozen microarray is contacted with a molecular probe (e.g., an antibody, nucleic acid and/or aptamer probe( reactive with a biomolecules and the reactivity of the molecular probe is measured to provide an indication of the presence, absence or form of the biomolecule (col 25, lines 62-65). Muraca teaches that standard staining methods such as hematoxylin-eosin generally can reveal only a limited amount of diagnostic information (interpreted as staining; and hematoxylin-eosin, claims 46 and 47) (col 1, lines 26-28). Muraca teaches that the generation of the microarray block can be partially or fully automated using tissue microarrayers such as described in WO 99/44062, WO 99/44063, and U.S. Pat. No. 6,136,592, which are designed for creating microarray blocks of paraffin-embedded tissues (interpreted as fixed tissue section; and FFPE, claims 51 and 52) (col 14, lines 38-44). Muraca teaches that microarrays comprising frozen samples are better suited than microarrays comprising paraffin-embedded samples for simultaneously evaluating proteins and nucleic acids, such that in situ hybridization and immunohistochemical evaluation are performed at the same time using frozen microarrays (interpreted as fixed tissue section; and FFPE, claims 51 and 52) (col 29, lines 30-36).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using frozen tissue sections as exemplified by Muraca, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the method for the preparation of nucleic acid libraries for analysis of gene expression of cells in biological samples including tissues as disclosed by Kurn et al. to include the tissue microarrays as taught by Muraca with a reasonable expectation of success in carrying out a high-throughput parallel analysis for the detection and/or quantification of nucleic acid and/or protein expression within a tissue section; for identifying a candidate diagnostic probe; in carrying out molecular profiling; and/or for the identification of abnormal physiological processes associated with disease, wherein the abnormal physiological processes are correlated with each sublocation within the tissue sections from which the sample was obtained including identifying genetic changes associated with cancer. It would have been prima facie obvious to one of ordinary skill in the art because Kurn et al. teach hybridizing to the target RNA from a sample including a tissue sample to primers immobilized at distinct locations on a substrate such as beads, wherein the primers comprises a unique 5’ sequence (A), and a sequence (B) at the 3’-end which hybridizes to the target RNA, such that the target RNA hybridizes to the probe, cDNA is generated, and the unique sequences identified by massively parallel sequencing, such that genetic changes can be detected and identified including changes associated with cancer; while Muraca teaches a plurality of sublocations of tissue sections covering a substrate, wherein each section comprises hybridization of probes to portions of the plurality of donor samples including sample from individuals having a disease, wherein each portion of each donor sample at a different sublocation in the section corresponds to coordinates of the donor sample in the microarray block from which each portion was obtained; and that by detecting the expression of both nucleic acids and proteins in high throughput parallel analyses, the method improves on the diagnostic information that is obtained from standard staining methods alone, enabling gene identification, molecular profiling, selection of promising drug targets, sorting and prioritizing of expressed sequence array data, and the identification of abnormal physiological processes associated with disease.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	Claims 25-28, 39, 45-48, 51 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurn et al (US Patent Application Publication No. 20090239232, published September 24, 2009) in view of Chee (US Patent Application Publication No. 20110245111; published October 6, 2011; effective filing date April 5, 2010) as evidenced by Muraca (International Patent Application WO0224952A1, published March 28, 2002; and Fischer et al. (Cold Springs Harbor Protocols, 2008, 3(5), 1-3).
Regarding claims 25 (in part), 26-28, 39, 45 and 48, Kurn et al. teach methods for amplification of RNA including the amplification of RNA in the presence of DNA, such that the methods are useful for preparation of nucleic acid libraries and substrates for analysis of gene expression in cells in biological samples (Abstract, lines 1-3 and 11-13). Kurn et al. teach that amplification of the total cellular mRNAs prepared from any cell or tissue is important for gene expression profiling (interpreted as a tissue section, claim 25b) (paragraphs [0003], lines 3-4). Kurn et al. teach that the method comprises generating multiple copies of a polynucleotide sequence of, or complementary to, target RNA which is in a sample comprising DNA, the method comprising: (i) hybridizing to the target RNA a first primer comprising a sequence (A) that is not complementary to the target RNA, and a sequence (B) at the 3’-end which hybridizes to the target RNA (interpreted as a 3’ capture domain); (ii) extending the first primer with at least one enzyme comprising RNA-dependent DNA polymerase activity in the present of at least one compound comprising DNA-dependent DNA polymerase activity, whereby a complex comprising a primer extension product and the target RNA is produced, whereby the first primer extension product comprises a sequence (Y) that is complementary to the target RNA and comprises sequence (A) (interpreted as hybridizing a nucleic acid; generating first strand cDNA by extending a free 3’ end of the capture probe, claim 25a, 25c and 25d) (paragraph [0008], lines 1-15). Kurn et al. teach that the target sequence can be purified from a biological source such as tissue, lysates, blood, urine, hair follicle, saliva, skin or buccal smear (interpreted as encompassing tissue section, claim 25b) (paragraph [0038], lines 27-30). Kurn et al. teach that purification of RNA from DNA can be by separating or selectively amplifying only the RNA containing poly-A sequences, or by degrading the DNA in a sample containing RNA can result in reduced yield and/or reduced RNA quality (interpreted as capture domain, claim 25a) (paragraph [0077], lines 22-25).  Kurn et al. teach that Figure 1 is a diagrammatic representation of an embodiment of the invention involving the creation of marked double-stranded cDNA from a target RNA sequence using a first primer containing a sequence portion (A) that is non-complementary to the target RNA sequence (interpreted as a positional domain), such that the first primer extension product is created from target RNA; and a second primer is used to generate double-stranded cDNA product comprising a sequence complementary to the target RNA and a unique terminal sequence (interpreting the portion of (A) that is a unique terminal sequence at the 5’ end as the positional domain comprising a sequence unique to the feature; and generating second strand complementary to generated cDNA, claim 25a and 25f) (paragraph [0031]; and Figure 1). Kurn et al. teach that the marked primer extension product is created using a tailed primer comprising a 3’-portion which is complementary to the target RNA and a 5’-portion that comprises a specific (e.g., unique or universal) sequence that is not complementary to the target RNA; and that after a first primer extension product representing the RNA in the sample is produced; a second primer can be used to form a second primer extension product (e.g., second strand cDNA) which will comprise a sequence homologous with the target RNA and will also be marked at its 3’-end with a sequence that is complementary to the specific sequence of the tailed primer, such that amplification can be performed on the single stranded or double stranded species by amplification methods which amplify only the species containing the specific sequence (interpreted as a positional domain comprising a sequence unique to the feature, claim 25a) (paragraph [0036]). Kurn et al. teach that the extension of the amplification composite primer by a DNA polymerase with strand displacement activity releases the primer extension product from the original primer and creates another copy of the sequence of the polynucleotide (interpreted as releasing the cDNA molecule from the array, claim 25e) (paragraph [0048], lines 15-19). Kurn et al. teach that the DNA primer extension product can also be separated from the RNA template using an enzyme which degrades the RNA template (interpreted as releasing by denaturing, claim 27) (paragraph [0163], lines 10-12). Kurn et al. teach that a microarray refers to an assembly of distinct polynucleotide or oligonucleotide probes immobilized at defined positions on a substrate including beads (interpreted as immobilized on a substrate; and a bead array, claims 25a and 45) (paragraph [0060], lines 5-14). Kurn et al. teach that amplification of a DNA target (including genomic DNA target) would require initial transcription of the DNA target into RNA form, which can be achieved using methods disclosed by Kurn in US6251639 (interpreted as genomic DNA, claim 39) (paragraph [0122], lines 16-19). Kurn et al. teach the analysis of cellular RNA can be used in the methods including gene expression profiling, Q-PCR, digital PCR, SAGE, methods of subtractive hybridization, and the preparation of probes for subtractive hybridization, and methods of preparing libraries (which can be cDNA and/or differential hybridization libraries; wherein amplification products generated can also be further manipulated to generate labeled targets (with or without fragmentation) for analysis using microarrays; as well as, for analysis by sequencing including massively parallel sequencing methods such as the Genome Sequencer from 454/Roche, the SOLiD system from Applied Biosciences, the Polonator by Dover Systems, the Genome Analyzer by Illumina, and Single-Molecule Realtime (SMRT) technology from Pacific Biosystems (interpreted as encompassing the generation of complementary DNA; second strand synthesis; releasing the cDNA molecule from the array; and amplifying the second strand, claims 25 and 28) (paragraph [0179], lines 19-35). Kurn et al. teach high-density oligonucleotide arrays; and that the oligonucleotide components of the amplification reaction are generally in excess of the number of target nucleic acid sequences of target nucleic acid sequences to be amplified, wherein they are provided at about or at least any of the following: 10, 102, 106, 108, 1010, and 1012 times the amount of target nucleic acid (interpreted as at least 1000 features, claim 48) (paragraphs [0060], lines 1 and 16-17; and [0173]). Kurn et al. teach the detection and/or quantification of nucleic acids for detecting and characterizing genetic abnormalities, identifying genetic changes associated with cancer, studying genetic susceptibility to disease, and measuring response to various types of treatments (paragraph [0189], lines 8-17).
Kurn et al. do not specifically exemplify a tissue section covering an array (claim 25, in part); staining (claim 46); hematoxylin and eosin (claim 47); a fixed tissue section (claim 51); and (a formalin-fixed paraffin-embedded tissue section (claim 52).
Regarding claims 25 (in part), 46, 47, 51 and 52, Chee teaches assays and assay systems for use in spatially encoded biological assays, wherein the assays system comprises an assay capable of high levels of multiplexing where reagents are provided to a biological sample in defined spatial patterns (Abstract, lines 1-4). Chee teaches in Figure 1, a simplified overview of the assay system 100 of the invention, wherein: (i) Step 110 – a biological sample affixed to a support is provided, wherein the biological sample contains biological targets of interest including nucleic acids (e.g., RNA transcripts, genomic DNA sequences, cDNAs, amplicons, or other sequences), proteins, enzymes and the like (interpreted as placing the tissue section on the array; and tissue section covers the feature); and (ii) Step 120 – encoded probes are delivered to the biological sample according to a known spatial pattern, wherein encoded probes comprise probes that can interact with biological targets of interest, and coding tags, which identify the positions in the sample of the biological targets being assayed and, thus, can be used to link assay results back to locations in the sample, such that coding tags in most embodiments are oligonucleotides, but they can also be mass tags, fluorescent labels, or other moieties; (iii) Step 130 – the encoded probes are allowed to react or interact with the biological targets; (iv) Step 140 – once the encoded probes interact with the biological targets, the encoded probes that did not interact are separated from the encoded probes that did interact with the biological targets; and in the case where the probe is transformed via interaction with the target such as in the case of a peptide via cleavage by a protease or phosphorylation by a kinas, it is convenient to collect all encoded probes (interpreting a capture probe comprising a capture domain and coding tags as a positional domain; and releasing the generated molecule, claim 25a and 25e) (paragraphs [0042]; and [0044]-[0045]). Chee teaches that the probe and coding tag portions of the encoded probe are pre-coupled before being delivered to the biological sample, wherein both the probe and coding tag sequence can be synthesized as a single oligonucleotide, or the probe and coding tag portions of the encoding probe can be synthesized or obtained separately and combined before delivery to the biological sample (e.g., two separate oligonucleotides coupled by ligation, or an antibody and oligonucleotide prepared separately can be conjugated before delivery to the biological sample) (paragraph [0043]). Chee teaches that samples of the invention include virtually any biological sample including tissue sections, cell populations on slides, preserved tissue sections such as frozen samples, and paraformalin-fixed, paraffin-embedded (FFPE) samples; and that in the assay system, the biological samples are immobilized on a substrate having discrete, independently measurable areas (interpreted as a plurality of features; fixed tissue section; and FFPE sections, claims 25a, 51 and 52) (paragraph [0052]). Chee teaches that sample regions of the biological sample can be identified using image processing (e.g., images of cell types differentiated by immunohistochemistry or other staining chemistries) integrated with other features of the assay system, wherein in some aspects, software is used to automatically translate image information into a reagent delivery pattern, and a mechanism to register and align very precisely the biological sample for reagent delivery is an important component of the system, such as with fiducial markers on slides and/or other very accurate physical positioning systems can be adapted to this purpose (interpreted as staining, claim 46) (paragraph [0083]); wherein staining reactions such as the use of hematoxylin and eosin or other dyes are known in the art as evidenced by Muraca (pg. 17, lines 15-16); and wherein it is known that hematoxylin and eosin stains have been used for at least a century and are still essential for recognizing various tissue type and the morphologic changes that for the basis of contemporary cancer diagnosis, wherein the stain works well with a variety of fixatives and displays a broad range of cytoplasmic, nuclear and extracellular matrix features as evidenced by Fischer et al. (Abstract, lines 1-4). Chee teaches that the coding tags can be detected using techniques such as mass spectroscopy and/or highly parallel, high-throughput, next-generation sequencing technologies including SOLiD technology, and Genome Analyzer by Illumina (paragraph [0086], lines 3-5; and [0087]). Chee teaches that 3-dimensional patterns of gene expression are determined by analyzing a series of tissue sections, in a manner analogous to image reconstruction in CT scanning, wherein the method can be used to measure changes in gene expression in disease pathology such as in cancerous tissue and/or a tissue upon injury, inflammation or infection (paragraph [0089], lines 1-6).
Although the combined references of Kurn et al. and Chee do not specifically exemplify hematoxylin and eosin staining, Chee teaches that sample regions of the biological sample can be identified using image processing such as by immunohistochemistry or other staining chemistries integrated with other features of the assay system; wherein staining reactions such as the use of hematoxylin and eosin or other dyes are known in the art as evidenced by Muraca; and wherein it is known that hematoxylin and eosin stains have been used for at least a century and are still essential for recognizing various tissue type and the morphologic changes that for the basis of contemporary cancer diagnosis, such that the stains work well with a variety of fixatives and displays a broad range of cytoplasmic, nuclear and extracellular matrix features as evidenced by Fischer et al., such that one of ordinary skill in the art would clearly recognize that staining a tissue section with hematoxylin and eosin stains works well with a variety of fixatives and displays a broad range of cytoplasmic, nuclear and extracellular matrix features.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using an assay system capable of high levels of multiplexing as exemplified by Chee, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the method of preparing nucleic acid libraries for analysis of gene expression of cells in biological samples including tissues as disclosed by Kurn et al. to include the delivery of encoded probes to a biological sample affixed to a substrate as taught by Chee, with a reasonable expectation of success in hybridizing encoded probes to a biological sample including a tissue section; and/or in detecting, identifying, quantifying and/or mapping biological target molecules to locations in the tissue section including changes in gene expression associated with diseases such as cancer, inflammation or infection. It would have been prima facie obvious to one of ordinary skill in the art because Kurn et al. teach hybridizing primers immobilized at distinct locations on a substrate to target nucleic acids from a sample including a tissue sample, wherein the unique 5’ sequences on the primers are identified by massively parallel sequencing, such that genetic changes can be detected and identified including changes associated with cancer; while Chee teaches assay systems comprising a biological sample affixed to a support that is hybridized to spatially encoded probes, such that the coding tags identify the positions in the sample of the biological targets being assayed; and the coding tags can be identified through next generation sequencing methods to link assay results back to specific locations in tissue section, and can be used to identify gene expression changes indicative of cancer or autoimmune diseases.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 25-28, 39, 45-48, 51 and 52 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639